Citation Nr: 0937828	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-13 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active duty from July 1978 to June 1990 with 
18 years of prior active service.  The Veteran died in April 
2003 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In December 
2008, the Board remanded the matter for development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in January 2009 and June 2009, the 
appellant indicated that she desired a hearing before a 
Veterans Law Judge.  As such a hearing has not yet been 
conducted, the Veteran should be scheduled for a travel board 
hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing should 
be associated with the claims folder. 




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




